DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 5, lines 32-33 contain a portion that is not translated.
Page 10, line 12 recites “has each an” which should be --each has an--.
Page 11, line 28 recites “rotatable the first axis” which should be --rotatable about the first   axis--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the connecting portion" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The connecting portion is introduced in claim 9. For examination purposes claim 10 will be read as being dependent from claim 9.
Claim 12 recites the limitation "the connection portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The connecting portion is introduced in claim 9. For examination purposes claim 12 will be read as being dependent from claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lalibertá (U.S. 2010/0095895) in view of Bahr (U.S. 2020/0396959), Pfeiff (U.S. 10653110), and Thibault (U.S. 4353329).
Regarding claim 1, Lalibertá discloses a feeder for spreading feed, the feeder comprising a housing 20 (Figure 2) having 5an upper feed compartment 12 and a lower feed compartment 16, wherein the feeder is adapted to be loaded with feed in the upper feed compartment (Paragraph [0034], lines 1-2), the feeder further comprising a partition wall 14 between the upper feed 10compartment and the lower feed compartment, the partition wall comprising an upper plate 34 having at least one through-going opening 60, a lower plate 36 having at least one through-going opening 76 (Figure 1), and a disc 38 having a height (Paragraph [0044], lines 5-6)15, the disc 38 being arranged between the upper and lower plates, whereby relative rotation between the upper and lower plates and the disc about a first axis oriented with a major component in a vertical direction allows feed to be transferred from the upper feed compartment to the lower feed compartment (Paragraph [0065]). 20 25
Lalibertá fails to disclose the disc having at least one through-going opening, and wherein the feed is transferred to the through-going 20opening of the disc when the through-going opening of the disc at least partly overlaps with the through-going opening of the upper plate, wherein the feed is transferred to the lower feed compartment when the through-going opening of the disc at least partly overlaps with the through-going opening of the lower plate, 25the feeder further comprising a spreader motor, a rotatable spreader plate arranged beneath a feed outlet from the lower feed compartment, a spreader shaft between and connected to the spreader motor and to 30the rotatable spreader plate, the spreader shaft extending at least partly through the lower feed compartment and being oriented to rotate about a second axis oriented with a major component in a vertical direction, and a lower agitator for feed agitation, the lower agitator being positioned inside the lower feed compartment and being connected to and 35extending from the spreader shaft such that when the spreader shaft is rotated the lower agitator will sweep around the second axis inside the lower feed compartment.
Bahr teaches, in the analogous art of feeders, a disc 150 (Figure 1) with through going openings 151 (Figure 10) for feed to go-through. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disc as disclosed by Lalibertá and change the shape as disclosed by Bahr, making the disk have through-going openings so that wherein the feed is transferred to the through-going 20opening of the disc when the through-going opening of the disc at least partly overlaps with the through-going opening of the upper plate, wherein the feed is transferred to the lower feed compartment when the through-going opening of the disc at least partly overlaps with the through-going opening of the lower plate to allow a specific amount of feed to go to the lower feed compartment (Paragraph [0036], lines 12-15), since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Pfeiff teaches, in the analogous art of feeders, a feeder further comprising a spreader motor 110 (Figure 2; Column 11, lines 29-34), a rotatable spreader plate 106/108 arranged beneath a feed outlet 104 from the lower feed compartment, a spreader shaft 112 (Column 11, lines 31-37) between and connected to the spreader motor and to 30the rotatable spreader plate, the spreader shaft being oriented to rotate about a second axis oriented with a major component in a vertical direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feeder as disclosed by Lalibertá and add the spreader rotatable spreader plate arranged beneath the feed outlet from the lower feed compartment as taught by Pfeiff, the spreader shaft between and connected to the spreader motor and the rotatable spreader plate making the spreader shaft extending at least partly through the lower feed compartment and oriented to rotate about a second axis oriented with a major component in a vertical component in order to spread the feed and allow more of it to go through the outlet (Column 11, lines 17-20).
Thibault teaches, in the analogous art of feeders, a feeder further comprising a lower agitator for feed agitation, the lower agitator 35 (Figure 2) being positioned inside the lower feed compartment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feeder as disclosed by Lalibertá and add the lower agitator inside the lower feed compartment connected to and 35extending from the spreader shaft as taught by Thibault, such that when the spreader shaft is rotated the lower agitator will sweep around the second axis inside the lower feed compartment to make sure the feed outlet does not get clogged (Column 5, lines 40-46).
Regarding claim 14, Lalibertá, Bahr, Pfeiff, and Thibault teach the feeder according to claim 1 as stated above. Lalibertá discloses wherein the upper plate 34 and the lower plate 36 are fixed relative to the housing (Paragraph [0037]) and the disc 38 is rotatable relative to the housing and relative to the upper and lower plates (Paragraph [0035], lines 5-8). 
Regarding claim 15, Lalibertá, Bahr, Pfeiff, and Thibault teach the feeder according to claim 1 as stated above. Lalibertá discloses wherein the at least one opening of the upper plate 60 is non-overlapping with the at least one opening of the lower plate 76 (Paragraph [0042]).

Claim 1, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ren (CN 103875579) in view of Hocker (DE 408264) and Thibault (U.S. 4353329).

Regarding claim 1, Ren discloses a feeder for spreading feed, the feeder comprising 5an upper feed compartment 1 (Figure 1) and a lower feed compartment 10, wherein the feeder is adapted to be loaded with feed in the upper feed compartment 1, the feeder further comprising a partition wall (3 and 4, Figure 1) between the upper feed 10compartment and the lower feed compartment, the partition wall comprising, a lower plate 4 having at least one through-going opening 401, and a disc 3 (Figure 2) having a height and at least one through-going opening 40115, whereby relative rotation between the lower plate 4 and the disc 3 about a first axis oriented with a major component in a vertical direction allows feed to be transferred from the upper feed compartment 1 to the lower feed compartment 10 (Paragraph [0039], lines 7-13), wherein the feed is transferred to the through-going 20opening of the disc 302, wherein the feed is transferred to the lower feed compartment 10 when the through-going opening of the disc 302 at least partly overlaps with the through-going opening of the lower plate 401 (Paragraph , 25the feeder further comprising a spreader motor 9, a rotatable spreader plate 7 arranged beneath a feed outlet from the lower feed compartment 10, a spreader shaft 701 between and connected to the spreader motor 9 and to 30the rotatable spreader plate 7, the spreader shaft 701 extending at least partly through the lower feed compartment 10 and being oriented to rotate about a second axis oriented with a major component in a vertical direction (Paragraph [0039], lines 22-28). 
Ren fails to disclose a housing, the partition wall comprising an upper plate having at least one through-going opening, the disc being arranged between the upper and lower plates, whereby relative rotation between the upper and lower plates and the disc about a first axis oriented with a major component in a vertical direction allows feed to be transferred wherein the feed is transferred to the through-going opening of the disc when the through-going opening of the disc at least partly overlaps with the through-going opening of the upper plate, and a lower agitator for feed agitation, the lower agitator being positioned inside the lower feed compartment and being connected to and 35extending from the spreader shaft such that when the spreader shaft is rotated the lower agitator will sweep around the second axis inside the lower feed compartment.
Hocker teaches, in the analogous art of feeders, a feeder with a housing (Figure 1; Paragraph [0001], line 1), and an upper plate (Figure 1; C) with at least one through going opening (l; Paragraph [0005].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feeder disclosed by Ren and add the  housing and upper plate with at least one through going opening as taught by Hocker so that , whereby relative rotation between the upper and lower plates and the disc about a first axis oriented with a major component in a vertical direction allows feed to be transferred wherein the feed is transferred to the through-going opening of the disc when the through-going opening of the disc at least partly overlaps with the through-going opening of the upper plate so that the feed is protected and so that a measured amount of feed can fall through (Paragraph [0005]).
Thibault teaches, in the analogous art of feeders, a feeder further comprising a lower agitator for feed agitation, the lower agitator 35 (Figure 2) being positioned inside the lower feed compartment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feeder as disclosed by Ren and add the lower agitator inside the lower feed compartment connected to and 35extending from the spreader shaft as taught by Thibault such that when the spreader shaft is rotated the lower agitator will sweep around the second axis inside the lower feed compartment to make sure the feed outlet does not get clogged (Column 5, lines 40-46).
Regarding claim 14, Ren, Hocker, and Thibault teach the feeder according to claim 1 as stated above. Hocker discloses wherein the upper (c, Figure 1)   is fixed relative to the housing (Paragraph [0005]. Lines 4-7) and Ren discloses the lower plate 4 being fixed relative to the housing (Paragraph [0039], lines 14-15 ) and the disc 3 rotatable relative to the housing and relative to the upper and lower plates (Paragraph [0039], lines 7-8). 
Regarding claim 15, Ren, Hocker, and Thibault teach the feeder according to claim 1 as stated above. 
Ren fails to disclose wherein the at least one opening of the upper plate is non-overlapping with the at least one opening of the lower plate.
Hocker teaches, in the analogous art of feeders, wherein the at least one opening of the upper plate is non-overlapping with the at least one opening of the lower plate (Paragraph [0005], lines 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feeder as disclosed by Ren and add the upper plate so that the at least one opening of the upper plate is non-overlapping with the at least on opening of the lower plate as taught by Hocker in order to make sure the feed does not fall straight through, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Allowable Subject Matter
Claims 2-9, 11, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Ren, Hocker, and Thibault teach the feeder according to claim 1 as stated above and Lalibertá, Bahr, Pfeiff, and Thibault teach the feeder according to claim 1 as stated above as well. 
All of these references fail to disclose wherein the lower agitator comprises a first connecting portion comprising a self-supporting wire being coiled around the spreader shaft.
Brooks (U.S. 9,295,226) teaches; in the analogous art of feeders, a lower agitator 11 (Figure 2) with a first connecting portion 13 comprising a self-supporting wire 12 (Column 3, lines 16-25), but does not disclose wire being coiled around the spreader shaft; therefore making it allowable subject matter. 

Claims 10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 3-13 contain allowable subject matter based upon their dependency of claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL L RYDBERG/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642